                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

BENNIE PINO,

       Plaintiff,

vs.                                                                     Civ. No. 18-759 JCH/GJF


BIA LAW ENFORCEMENT, et al.,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte in connection with Plaintiff’s Prisoner

Civil Rights Complaint [ECF No. 1]. The docket reflects three recent mailings to Plaintiff were

returned as undeliverable with a notation “RELEASED.” ECF Nos. 3-5. It appears Plaintiff has

been released from custody without advising the Court of his new address, as required by D.N.M.

LR-Civ. 83.6. The Court will therefore require Plaintiff to notify the Clerk of his new address or

show cause why this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120,

122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the

federal rules of procedure .... The same is true of simple, nonburdensome local rules….”) (citations

omitted). Failure to timely comply will result in dismissal of this action without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall notify

the Clerk in writing of his current address or show cause why this action should not be dismissed.

       IT IS SO ORDERED.



                                              _______________________________________
                                              THE HONORABLE GREGORY J. FOURATT
                                              UNITED STATES MAGISTRATE JUDGE
